MEMORANDUM*
Dwayne Michael Lauka appeals the 77-month sentence imposed following his con*630viction for bank robbery, under 18 U.S.C. § 2113(a), pursuant to a guilty plea. From our review of the transcript of the sentencing hearing, we conclude that the district court determined the sentencing enhancement was required by law but also recognized that it had discretion to depart downwards. This is apparent from the district court’s queries to counsel about grounds and arguments for such departure. We lack jurisdiction to review the district court’s discretionary refusal to grant Lauka’s request to depart downward from the Sentencing Guidelines. United States v. Tam, 240 F.3d 797, 805 (9th Cir.2001); United States v. Ladum, 141 F.3d 1328, 1344 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *630of this circuit except as may be provided by Ninth Circuit Rule 36-3.